JORGENSON, Judge.
We say, “No, thank you” to appellant Paine, Webber’s invitation to review a trial court order denying a motion to compel arbitration, see § 682.20(l)(a), Fla.Stat. (1983), upon a holding that this court will not issue advisory opinions.
The complaint filed in this action was dismissed with leave to amend at the urging of Paine, Webber. The order which we are invited to review is based upon that complaint. We dismiss this appeal for lack of jurisdiction without prejudice to the appellant to file anew in the event an amended complaint is properly filed and the trial court issues a similar order.
Appeal dismissed.